Citation Nr: 0018737	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  95-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an increased rating for a postoperative 
right meniscectomy tear with fracture at old screw site, 
postoperative right tibial tubercoplasty with osteoarthritis 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for laxity and 
instability of the right knee currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 1997 the case was remanded for further 
evidentiary development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected postoperative right meniscectomy 
tear with fracture at old screw site, postoperative right 
tibial tubercoplasty with osteoarthritis is manifested by X-
ray evidence of osteoarthritis, pain on motion and slight 
limitation of flexion. 

3.  The service-connected laxity and instability of the right 
knee is manifested by positive Lachman's and pivot shift 
tests.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for a postoperative right meniscectomy tear with 
fracture at old screw site, postoperative right tibial 
tubercoplasty with osteoarthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5259, 5260 (1999).  

2.  The criteria for a disability rating greater than 20 
percent for laxity and instability of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A September 1987 rating decision granted service connection 
and a noncompensable evaluation for postoperative tear of the 
right meniscus.  

Based on finding of an August 1990 VA examination, the RO, in 
October 1990, increased the rating to 10 percent.  

The veteran submitted his claim for an increased rating in 
November 1993.

June and September 1994 statements from Edward M. Fitzgerald, 
M.D., indicate that an arthroscopy of the right knee was 
performed in 1993.  In December 1993, a right tibial 
tubercleplasty was performed.  In April 1994 the veteran 
fractured his tibia; it was expected to heal by October or 
November 1994.  

In July 1994, the veteran underwent a VA medical examination.  
The history included his 1993 surgeries and the 1994 tibial 
fracture.  Objectively, he walked with a cane.  The right 
knee was unstable to weightbearing.  He could not do toe-heel 
gait.  Range of motion of the right knee was from 0 degrees 
to 130 degrees.  There was definite atrophy of the right 
calf, and the right knee was slightly swollen.  There were 
two well-healed scars on the right knee.  X-ray studies 
revealed an ununited fracture of the proximal portion of the 
shaft with two screws in place.  There was narrowing of the 
medical compartment of the joint which had not been present 
previously.  There was osteopenia of the bones of the knee. 

During an October 1994 hearing at the RO, the veteran 
described the hinged brace he wore on the right lower 
extremity.  He was in a rehabilitation program.  He related 
problems with the right knee, including arthritis.

A February 1997 statement from the veteran's private 
physician described his various medical problems.

During a December 1997 VA orthopedic examination the veteran 
complained of persistent pain, swelling and a feeling of 
giving way.  A well-healed, nontender surgical scar was noted 
on examination of his right knee.  Only minimal effusion and 
mild quadriceps atrophy were noted.  Flexion was to 130 
degrees and extension was to 0.  He was tender along the 
medial but not the lateral joint line.  He had a positive 
Lachman's test and pivot shift.  The collateral ligaments 
were stable.  He had no motions that indicated nonunion.  He 
had increased pain with resisted flexion and extension of his 
knee.  No incoordination was noted.  

The diagnoses were status post open meniscectomy, healed with 
subsequent osteoarthritic changes; status post tibial 
tubercleplasty for patellofemoral osteoarthritis complicated 
by fracture that appeared to be healed and moderate anterior 
cruciate ligament instability of the right knee secondary to 
the above.  The examiner stated that he would assign an 
additional 35-degree loss of flexion because of pain on use.  
He also noted that there was no X-ray evidence of the right 
tibial fracture and that the veteran needed to use a brace to 
control his symptoms and instability and osteoarthritis.  

A February 2000 rating decision changed the diagnostic code 
to 5010-5260 and termed the disability a postoperative right 
meniscectomy tear with fracture at old screw site, 
postoperative right tibial tubercoplasty with osteoarthritis.  
The rating decision continued the 10 percent evaluation and 
added a 20 percent evaluation under Diagnostic Code 5257 for 
instability of the right knee.  

Analysis

The veteran seeks an increased rating for postoperative right 
meniscectomy tear with fracture at old screw site, 
postoperative right tibial tubercoplasty with osteoarthritis 
and laxity and instability of the right knee.

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  

The Board is also satisfied that all relevant facts pertinent 
to this issue have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist him as mandated by law.  38 U.S.C.A. § 
5107(a).
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's right knee disabilities, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right knee laxity and instability is currently 
evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5257, recurrent subluxation or lateral instability of 
the knee.  38 C.F.R. § 4.71a.  A 20 percent rating is 
warranted for moderate disability.  A 30 percent evaluation 
is in order for severe disability.  

Initially, the Board notes here that the other diagnostic 
codes with ratings greater than 20 percent.  However, these 
diagnostic codes are factually inapplicable in this case.  
See 38 C.F.R. § 4.71a, Code 5256 (ankylosis of the knee), and 
Code 5262 (impairment of the tibia and fibula).  The Board 
will therefore evaluate the claim under Code 5257.  Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

The veteran complained of giving way of the knee when not 
using the brace, as well as some feeling of instability 
during range of motion testing.  VA orthopedic examination 
reports confirm subluxation and deficiency of the anterior 
cruciate ligament with reduced motion and instability.  VA 
medical records reflect the prescription and the veteran's 
need to use a right knee brace for control of instability.  
With no more than moderate impairment described by the 
examiner, the Board finds that the evidence of overall 
disability supports a finding of moderate right knee 
disability, warranting a 20 percent evaluation.  38 C.F.R. § 
4.7.  However, absent additional medical evidence or opinion, 
the Board cannot conclude that the disability picture more 
nearly approximates severe disability as required for a 30 
percent rating.  38 C.F.R. § 4.7.  Specifically, there is no 
medical evidence that characterizes the ligament deficiency 
as severe.  Accordingly, the Board finds that the evidence 
supports a 20 percent disability rating for the right knee 
disability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Code 5257.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (stating that, with respect to Code 
5257, where the diagnostic code is not predicated on loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown is not appropriate).  

However, the analysis is not yet complete.  The post 
operative residuals of the menisectomy tear with a fracture 
at the old screw site are also rated 10 percent disabling 
under Diagnostic Codes 5010-5260.    

Flexion of the leg limited to 15° warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  If flexion is limited to 60 degrees a 
noncompensable evaluation is for assignment.  38 C.F.R. Part 
4, Diagnostic Code 5260.  Limitation of extension of the leg 
to 45 degrees warrants a 50 percent evaluation; to 30 degrees 
warrants a 40 percent evaluation; to 20 degrees warrants a 30 
percent evaluation; to 15 degrees warrants a 20 percent 
evaluation; to 10 degrees warrants a 10 percent evaluation 
and a noncompensable evaluation is for assignment if 
extension is limited to 5 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

In precedent opinion VAOPGCPREC (July 24, 1997) VA's General 
Counsel determined that where, as in the instant case, a knee 
disorder is already rated under diagnostic code 5257, a 
separate rating may be considered under Diagnostic Code 5003 
where there is limitation of motion under diagnostic code 
5260 or 5261.  Further, if the veteran does not at least meet 
the criteria for a zero percent (noncompensable) evaluation 
under either of those two codes, there is no additional 
disability for which a rating may be assigned.  VA General 
Counsel precedent opinions are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (1999).

During the December 1999 VA orthopedic examination the 
veteran's range of motion was from 0 to 130 degrees, with 0 
to 140 degrees being normal, 38 C.F.R. § 4.71, Plate II 
(1999).  Therefore, the veteran's range of motion was only 
limited by 10 degrees of flexion.  The cited opinion requires 
that either flexion or extension reach the threshold of the 
extent of limitation listed for a noncompensable evaluation 
under the respective diagnostic codes.  As neither threshold 
mandated by the precedent opinion is met, no additional 
disability is demonstrated and an increased evaluation under 
diagnostic code 5003 is not for assignment.

The examiner specifically pointed out that the veteran's pain 
caused the equivalent of a loss of 35 degrees of motion.  
However, as noted above, the limitation of motion is still 
well below the maximum of 60 degrees necessary for a 
compensable evaluation under Diagnostic Code 5260 and the 
extension was normal.  Also, Diagnostic Code 5003 
specifically requires consideration of evidence of pain on 
motion.  Applying the above standards, the current rating 
already recognizes the veteran's pain, and a 10 percent 
rating is assigned on that basis.  The limitation of flexion 
cited by the examiner is insufficient to support an increased 
disability rating based on functional loss under DeLuca and 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
increased disability rating for postoperative right 
meniscectomy tear with fracture at old screw site, 
postoperative right tibial tubercoplasty with osteoarthritis.  


ORDER

Entitlement to an increased evaluation for postoperative 
right meniscectomy tear with fracture at old screw site, 
postoperative right tibial tubercoplasty with osteoarthritis 
is denied. 

Entitlement to an increased evaluation for laxity and 
instability of the right knee is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

